Citation Nr: 1544662	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  15-36 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to relief from the payment of agent fees from past-due benefits awarded by a February 2014 rating decision in the calculated amount of $1,686.85.

(The issue of entitlement to service connection for peripheral neuropathy of each lower extremity is the subject of a separate appellate decision.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968 and from February 1975 to February 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A February 2014 decision concluded that payment to the Veteran's former agent of 20 percent of past-due benefits awarded to the Veteran via a February 2014 rating decision was warranted.  In February 2014, the Veteran filed a notice of disagreement (NOD) with this decision.  Since the AOJ has not yet issued a statement of the case (SOC) in this matter, the Board must remand the claim for such issuance.  38 C.F.R. § 19.9(c) (2015); see Manlincon v. West, 12 Vet. App. 238 (1999).  Since this appeal is of a decision that also affects the Veteran's former representative all necessary procedures for simultaneously contested claims must be followed.  38 U.S.C.A. § 7105A (West 2014); 38 C.F.R §§ 19.100-19.102, 20.500-20.504 (2015). 

Accordingly, the case is REMANDED for the following action:

Issue an SOC as to the matter of entitlement to relief from the payment of agent fees from past-due benefits awarded by a February 2014 rating decision in the calculated amount of $1,686.85.  Follow the provisions for simultaneously contested claims.  38 C.F.R §§ 19.100-19.102, 20.500-20.504.  If an appeal is perfected in this matter, the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




